Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed February 24, 2021 is acknowledged and has been entered.  Claims 1, 2, 4, and 11 have been amended.  Claims 3, 10, and 14 have been cancelled.  Claims 11-13 and 15-20 remain from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Accordingly, claims 1, 2, 4-9, 11-13, and 15-20 are pending.  Claims 1, 2, and 4-9 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claims 3 and 10 are now moot in light of Applicant's cancellation of the claims.
4.	In light of Applicant’s amendment and arguments, the rejection of claims 1, 2, and 4-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby, withdrawn.

Priority



Claim Objections
6.	Claim 2 in line 2 of step (i) remains objected to in reciting, “to allow binding of the second HCP-specific antibody the one or more HCP proteins.”  It should recite, “to allow binding of the second HCP-specific antibody to the one or more HCP proteins.”  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over MAO (US 2019/0128903) in view of Karlsson et al. (Chicken IgY: utilizing the evolutionary advantage. World’s Poultry Science Journal 60 (3): 341-348 (September 2004)).  
	Mao teaches a method of detecting host cell proteins (HCPs, i.e. recombinant polypeptide, therapeutic antibody) in a sample (Abstract; [0004, 0037, 0043, 0052]).  Mao teaches exposing the sample to a first (capture) HCP-specific antibody under conditions sufficient to allow binding of the first HCP-specific antibody to the one or 
	Mao differs from the instant invention in failing to teach that the first HCP-specific antibodies produced in the aves host are an IgY isotype.
	However, Karlsson et al. teach that chickens or laying hens are highly cost-effective producers of polyclonal antibodies in comparison to mammals as the antibodies can be purified from egg yolk (Abstract; p. 344).  Avian IgY isotype, or also referred to as “chicken IgG” is the functional equivalent to mammalian IgG and is predominant in birds (p. 342, 1st, 2nd full ¶s; Figure 1).  Karlsson et al. teach that rd ¶ to p. 343).  Karlsson et al. specifically teach that the IgY antibodies do not bind to and cross-react with bacterial and mammalian Fc receptors, mammalian immunoglobulins such as RF and HAMA or activate the complement system; thereby, reducing false positive results in immunological assays (p. 343, 1st, 2nd ¶s; p. 344, 1st full ¶; Figure 2).  These properties, in addition to chickens being highly cost-effective producers of these IgY antibodies, make them advantageous for use in immunotherapy, diagnostics, and research.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have been motivated to substitute the first capture HCP-specific antibody taught by Mao with IgY isotype HCP-specific antibody produced in immunized aves such as chicken as taught by Karlsson because Mao listed chicken as a source of capture HCP-specific antibody for detection of host cell proteins, and Karlsson specifically taught that IgY isotype antibodies produced in chickens can easily be isolated from their egg yolk, and are advantageous for their 1) cost-effectiveness, 2) multivalency as being directed to more antigenic epitopes and can recognize the same proteins in several species, and 3) they do not manifest immunological cross-reactivity between chicken IgY and mammalian IgG; thereby, rendering them useful in the method of Mao.
	
Response to Arguments
8.	Applicant’s arguments with respect to amended claim 1 has been considered but are moot because the new ground of rejection does not rely on the teaching of the reference applied in the prior rejection of record for the matter specifically challenged in the argument.  Specifically, Mao, indeed, teaches HCPs as being derived from CHO cells (GS-CHO) which are bound and captured by capture (i.e. first) HCP-specific antibodies produced in and derived from specifically chicken which is an aves host as recited in claims 1 and 5.  Although Applicant argues that the aves species produce a variety of antibody isotypes including IgD, IgM, IgA, and IgY; Karlsson et al. is relied upon in the current rejection for teaching that IgY isotype, being the functional equivalent of mammalian IgG, can easily be purified from egg yolk of chickens, and that the IgY isotype from aves/chickens have numerous advantages as set forth herein supra including 1) cost-effectiveness, 2) multivalency as being directed to more antigenic epitopes and can recognize the same proteins in several species, and 3) they do not manifest immunological cross-reactivity between chicken IgY and mammalian IgG; thereby, rendering IgY isolation and production from aves, especially chickens, as advantageously a cost effective source of polyclonal antibodies.    

9. 	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 7, 2021